The opinion of the court was delivered by
Redfield, J.
The declaration charges that by the negligence of defendant as innkeeper, the plaintiff’s horse, entrusted to defendant’s care, became sick and worthless. Judge Story comprehensively states the rule of duty and liability of innkeepers : “ Innkeepers are not responsible to the same extent as common carriers. The loss of goods while at an inn, will be presumptive evidence of the negligence of the innkeeper or his domestics. But he may if he can, repel the piesumption, and show that there hhs been no negligence whatever, or that the loss has been occasioned by inevitable 'casualty or superior force.” This rule and definition was adopted by Chief Justice Redfield in McDaniels *484v. Robinson, 26 Vt. 316, 336 ; and we would not attempt to improve this as a definition of the rule of duty. This rule of law is of universal application as to all species of property put in charge of the landlord by the guest. But when the matter of fact, whether the landlord is in fault in a particular case, is being inquired into and ascertained, in the application of the rule to different species of property and different conditions of property, counter presumptions are often met which exonerate the landlord from any fault. Animals subject to disease; cutlery and machinery, liable to rust; fresh fruits and fish, liable to decay — possess within themselves the germs and susceptibilities that work out such results. If a horse becomes suddenly diseased, with the botts or other malady, or if fruits perish in the package as delivered to the landlord, the natural presumption is that this condition occurred in the due course and order of things, and from the inherent qualities of the property ; and the imputed fault or negligence of the landlord is repelled.
In this case, it appears that plaintiff’s servant, Sweat, left Concord, N. H., on the 10th of Dec. 1872, with this hor.se harnessed with another, and, traversing portions of New Hampshire and Vermont, on the 15th of January landed at defendant’s inn, in Hartford, in this state. Sweat bargained with defendant to keep the horses for about half the usual price, and left them with the defendant until the 5th of February, when he di’ove them away, and soon after discovered that this horse manifested a weakness or lameness in the back. In November before, the horse had been hard sick with the malady called epizooty. The referee finds that the horse was sick and weak from the 5th to the 11th of said February, when Sweat left him at Chelsea, disabled, and with sores breaking out upon his legs. That the disease upon the' horse in November before, left him in an unhealthy state, and the sores upon the animal were the sequel and result of such disease ; but that the lameness or weakness in the back, resulted from strain or sprain ; but he is unable to discover the cause.” The referee further finds, that “ the horse was well taken care of at the defendant’s stable in feed and exercise, and in the same manner as he took care of his own horses, and that defendant’s hostler *485who had charge of and fed and attended this horse, was well qualified for his place, being accustomed to the business; and careful and attentive.
It is insisted by the counsel for the plaintiff, that the referee has stated that the defendant is without fault as to some particular things, but has not negated all fault or negligence. The language of the report in regard to defendant’s care of the horse, is more specific and less comprehensive than it.should have been. It is not stated that the horse had water, or was kept in a proper stall; but we think that by the statement, “ that the horse was well taken care of at defendant’s stable in feed and exercise, and in the same manner as he cared for his own horses, and that his hostler who had charge of him, was experienced, capable, and attentive,” the referee intended to state, and does state, fully, in substance, that the defendant, in the management of the horse, was careful and attentive.
There are cases where referees, for the want of a clear conception of the case, without ideas, multiply words; and thus give occasion for debate, and trouble and vex -the court. These are casualties, and fault is not to be imputed. But this report shows that the referee had a full comprehension of the case, and an easy command of fit. and proper language. And we think he might, without detriment, have omitted the detail of the reasons why one set of horse-doctors obtained more credit with him than others, and stated the facts found in the issue joined, in language more comprehensive and distinct. But taking the whole report together, it is manifest that this weakness in the back of the horse was not occasioned by the negligence of the defendant.
II. As to the matter of damages, the case shows that the horse when sound and in his best estate, was worth $175 ; that when delivered to the defendant, he was sick of a disease of long standing; that from mere debility, he fell down in the highway when driven upon a walk; that from being overdriven in this weak condition, or from falling in the road, or some unknown cause, the horse became weak of lame in the back ; and to redress this injury to the horse, the defendant is mulct in $294 damages. *486This is about double the value of the horse when sound and well, and some four times the probable value as he was at-the time of the injury. Whether the plaintiff, under any circumstances, could recover more than the actual depreciation of the property by reason of the alleged negligence, the case does not require us to determine. But, we think, the burden of damages imposed by this judgment upon this defendant, is alike without precedent and without warrant of law. It is obvious that the learned judge who, fro forma, rendered this judgment, made no examination of the case, and allowed plaintiff to compute judgment at his own risk; and his zeal seems to have outrun his discretion — but he ‘‘came first to the sepulcher.” The result is that the judgment of the County Court is reversed, and judgment on the report for defendant to recover his cost.